DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/30/22 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what “opposing openings” are in lines 10-11, are these additional openings to the plurality of openings in the first and second shell? For examination purposes, the examiner is interpreting these “opposing openings” to be the plurality of openings in the first and second shell.

Claim 7 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear if “the first component” and “the second component” have one elastomeric member extending therebetween, or if the first and second component have a single elastomeric member extending therebetween. The first and second component are a set of openings, but it is unclear if each first and second component has one or multiple elastomeric members extending therebetween. For examination purposes, the examiner is interpreting the claim to require one elastomeric member extending between a set of openings in the inner and outer shell.

Claim 7 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear if each component has multiple openings or one opening and if each component has one clamping mechanism or multiple clamping mechanisms. For examination purposes, the examiner is interpreting that each component has one opening and one clamping mechanism.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bostock (US 6,868,560).
In regard to claim 1, Bostock teaches an impact protection device, comprising: a first shell configured to be disposed on a body portion of a user and defining a plurality of openings extending between an inner wall of the first shell and an outer wall of the first shell (first shell: headband 10 with openings: 40); a second shell spaced at a distance from the first shell (second shell: unitary shell 1), the second shell defining a plurality of openings extending between an inner wall of the second shell and an outer wall of the second shell (openings: 40); and a set of elastomeric members spanning the distance between the first shell and the second shell (anchorage device: 14; column 4, lines 47-52), each elastomeric member of the set of elastomeric members attached to the first shell and the second shell through opposing openings defined by the first shell and the second shell (see figure 3A), each elastomeric member of the set of elastomeric members having a first elastomeric end and an opposing second elastomeric end (see figures 3 and 3A, ends are 15a, 15b), each first elastomeric end comprises a first elastomeric end portion disposed within a corresponding opening defined by the first shell and an elastomeric terminal portion disposed on the inner wall of the first shell (end 15b: column 4, lines 47-52), each second elastomeric end comprises a second elastomeric end portion disposed within a corresponding opening defined by the second shell and an elastomeric terminal portion disposed on the outer wall of the second shell (end 15a, column 4, lines 47-52), each second elastomeric end connected to the second shell (figure 3A), and the set of elastomeric members being configured to stretch between the first shell and the second shell in response to a translation of the second shell U.S. Application No.: -3-relative to the first shell and at a location that is substantially opposite to an impact receiving location of the second shell (column 4, lines 57-63).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-8 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eaton (US 2017/0105470) in view of Eaton (US 2017/0105470).
In regard to claim 7, Eaton teaches an impact protection device, comprising: a first shell configured to be disposed on a body portion of a user (inner shell: 302); a second shell spaced at a distance from the first shell (outer shell: 306); and at least one energy absorption subassembly disposed between the first shell and the second shell (compression springs 338 and 326 and terminal end and center portion of fasteners 330, 328, 340, 342), the at least one energy absorption subassembly comprising a first component (first component is terminal end of fastener 328 or 340 inside shells), a second component spaced at a distance from the first component (second component is terminal end of fastener 330 or 342 inside shells), and a plurality of elastomeric members spanning the distance between the first component and the second component (elastomeric members: 338, 342, 340 or 326, 330, 328 extend between the inner terminal end of fastener on inside of shells), each elastomeric member of the plurality of elastomeric members having a first end and an opposing second end (see outer fastener portions and middle portions of 330, 340, 342, 328), the first end coupled to the first component and the first shell and the second end coupled to the second component and the second shell (see outer and middle portions of fasteners 330, 340, 342, 328), the plurality of elastomeric members being configured to stretch between the first component and the second component in response to a translation of the second shell relative to the first shell and at a location that is substantially opposite to an impact receiving location of the second shell (see paragraphs 0038-0039 detailing all of the structure that is capable of translating due to an impact).
However, Eaton in the embodiment above Eaton teaches that the fasteners (330, 328, 340, 342) can be selected from many different fastener types (paragraph 0038). Eaton fails to teach the specific fastening type and arrangement of the fastener of the elastomeric members, such that the first component defines a set of openings extending between an inner wall and an outer wall; U.S. Application No.: -5-the first component comprises a first clamping mechanism disposed within each opening of the set of openings, the first clamping mechanism configured to secure a portion of the first end of the corresponding elastomeric member within the opening; the second component defines a set of openings extending between an inner wall and an outer wall; and the second component comprises a second clamping mechanism disposed within each opening of the set of openings, the second clamping mechanism configured to secure a portion of the second end of the corresponding elastomeric member within the opening; each of the first clamping mechanism and the second clamping mechanism comprising corrugations disposed within the corresponding openings, a width of each corrugated opening being less than a width of the corresponding elastomeric member.  
Eaton teaches in a different embodiment, that the fastener can be a screw (222) with a nut (224) attached thereto (figure 2C and paragraph 0030). A screw and nut fastener as the fastener of 330, 328, 340, 342 in embodiment 3A, would teaches an elastomeric member (326/338 and screw part of fastener: 330 and 328 or 340 and 342) with a first component (nut: 224) secured to the end of the screw head along the inside of the elastomeric member (326/338), wherein the first component defines a set of openings extending between an inner wall and an outer wall (nut of fastener 328/340 have openings extending therethrough); U.S. Application No.: -5-the first component comprises a first clamping mechanism disposed within each opening of the set of openings (clamping mechanism would be the corrugated threading for the screw to correspond with), the first clamping mechanism configured to secure a portion of the first end of the corresponding elastomeric member within the opening (corresponding threads on screw and nut); the second component defines a set of openings extending between an inner wall and an outer wall (nut of fastener 330/342 have openings extending therethrough); and the second component comprises a second clamping mechanism disposed within each opening of the set of openings (clamping mechanism would be the corrugated threading for the screw to correspond with), the second clamping mechanism configured to secure a portion of the second end of the corresponding elastomeric member within the opening (corresponding threads on screw and nut); each of the first clamping mechanism and the second clamping mechanism comprising corrugations disposed within the corresponding openings (corresponding threads on screw and nut), a width of each corrugated opening being less than a width of the corresponding elastomeric member (width of corrugated/threaded opening of screw would be less than a width of the elastomeric member 338/326 as illustrated in figure 3A).  
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have chosen the fastener of the embodiment figure 3A of Eaton as the screw and nut fastener of embodiment Figure 2C of Easton, since the fastener of Easton in Figure 3A being a screw and nut fastener would provide a fastening means that removably secures the elastomeric member to the shells and further provides a means to tighten or loosen the fastener as desired. Here we are taking one well-kwon fastening means (figure 3A of Eaton) and replacing the fastener with another well-known fastening means (screw and nut of Eaton) to provide a removable fastener that can be tightened and loosed as desired.

 	In regard to claim 8, Eaton teaches wherein each elastomeric member (326 and screw components of 330, 328) couples the first component (nut of fastener 328) to an outer location of the first shell and couples the second component (nut of fastener 330) to an inner location of the second shell (see figure 3A and where nut would be located on the inner sides of the elastomeric portion 326 and on the outer and inner first and second shells).  

 	In regard to claim 11, Eaton teaches wherein the first end of each elastomeric member comprises a terminal portion (terminal portion of elastomeric member is screw head 330 or 328), a first end portion of the first end disposed within a corresponding opening defined by the first shell and the terminal portion disposed on an inner wall of the first shell (see screw head would be disposed on inner wall of first shell: figure 3A).  

 	In regard to claim 12, Eaton teaches wherein the second end of each elastomeric member comprises a terminal portion (terminal portion of elastomeric member is screw head 330 or 328), a second end portion of the second end disposed within a corresponding opening defined by the second shell and the terminal portion disposed on an outer wall of the second shell (see screw head would be disposed on outer wall of first shell: figure 3A).  

 	In regard to claim 13, Eaton teaches wherein: the outer wall of the second shell defines a set of recesses, each recess disposed in proximity to each corresponding opening, the terminal portion of the second end of each elastomeric member disposed within a corresponding recess of the set of recesses (see figure 3A: 308 and 2A, Eaton teaches the screw heads can be recessed into the helmet shell layers 104 and 102).
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the fasteners 330 and 328 of figure 3A having recessed openings in the shells for the fastener heads to extend as see in Eaton figure 3A: 308 and figure 2A, since the fasteners 330 and 328 of figure 3A having recessed openings in the shell layers would provide a more streamlined appearance the prevent the fasteners from becoming engaged/caught with/on other objects or cause injury to another. 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found cited in PTO-892 form submitted herewith. The cited prior art to Keevy et al. (US 11,197,511) and Shaffer (US 10,398,187) is of particular relevance to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA L HOEY whose telephone number is (571)272-4985. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571)272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALISSA L. HOEY
Primary Examiner
Art Unit 3732



/ALISSA L HOEY/Primary Examiner, Art Unit 3732